Citation Nr: 1135419	
Decision Date: 09/21/11    Archive Date: 10/03/11

DOCKET NO.  07-14 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1968 to May 1971.

This matter is before the Board of Veterans' Appeals (Board) following a January 2011 Order from the United States Court of Appeals for Veterans Claims (CAVC) vacating the Board's May 2010 decision.  The Court's Order granted a January 2011 joint motion for remand (JMR) and returned the matter to the Board for action consistent with the January 2011 JMR and Court Order.  This matter was originally on appeal from a February 2004 Regional Office (RO) in Louisville, Kentucky rating decision. 

The February 2004 rating decision granted the Veteran service connection for PTSD and assigned a 30 percent rating, effective from August 13, 2003.  Thereafter, a subsequent April 2007 rating decision increased the rating to 50 percent, effective from August 13, 2003.  Regardless of the RO's actions, the issue remains before the Board because the increased rating was not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

As noted above, the issue of entitlement to an initial evaluation in excess of 50 percent for PTSD was remanded to the Board by the Court in an Order dated in January 2011.  In a February 2011 letter from the Board, the Veteran and his representative were afforded 90 days to submit additional evidence or argument in this matter.  See generally 38 C.F.R. § 20.1304.  In an April 2011 letter, the Veteran's representative requested a 60 day extension to submit additional argument in support of the claim.  The Board responded in an April 2011 letter indicating that the motion was granted and the new deadline for filing was June 22, 2011.  In a letter dated June 22, 2011, the Veteran's representative responded to the Board's correspondence by requesting a Board videoconference hearing for the Veteran and that his representative would attend the hearing in person in Washington D.C.  The Veteran's representative indicated that the hearing was warranted in light of additional medical evidence from 2007 to 2011 that the representative had reviewed.  See 38 U.S.C.A. § 7107(e); 38 C.F.R. § 20.704.  As the Veteran has provided good cause for the scheduling of a hearing, by this remand the Board hereby grants the motion for a Board videoconference hearing.  See 38 C.F.R. § 20.1304(b).

Accordingly, the case is REMANDED for the following action:

The RO should make arrangements to schedule the Veteran for a videoconference hearing before the Board for the issue of entitlement to an initial rating greater than 50 percent for PTSD.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



